Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on November 15, 2019, and March 19, 2021, have been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bae et al. (U.S. 2015/0159044). 

Bae discloses the hard coating layer is formed on the substrate film (paragraph 66).  Because Bae discloses a hard coating film with the same materials as claimed, the hard coating film of Bae will inherently possess the swelling and maximum amplitude difference in reflectance claimed. Products of identical chemical composition can not have mutually exclusive properties. Therefore, because Bae has the same chemical structure, the properties, including swelling and maximum amplitude difference in reflectance are necessarily present. MPEP 2112.01 II, as in claims 1, 3.  In claim 1, the phrases, “allows the polyimide-based substrate to swell” and “when the reflectance of the hard coating film is measured in the range of 400nm to 800nm” constitutes a ‘capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
	Concerning claim 2, Bae discloses the solvent can comprise acetates (paragraph 55).
	Concerning claim 4, Bae discloses the composition further includes an additive (paragraph 53).
	Concerning claim 5, Bae discloses a display device, including the hard-coating film (paragraph 12).
	Concerning claim 6, Bae discloses a flexible display device (paragraph 71).

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781